In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00364-CV

IN THE INTEREST OF H.L., A CHILD          §    On Appeal from the 324th District Court

                                          §    of Tarrant County (324-595838-16)

                                          §    December 19, 2019

                                          §    Opinion by Justice Wallach


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach___________________
                                        Justice Mike Wallach